Exhibit 10.8
AMENDMENT TO THE REPUBLIC SERVICES, INC.
2007 STOCK INCENTIVE PLAN
     THIS AMENDMENT (the “Amendment”), made effective as of the ___ day of
January, 2009, to the Republic Services, Inc. 2007 Stock Incentive Plan (the
“Plan”), by REPUBLIC SERVICES, INC., a Delaware Corporation (the “Company”).
WITNESSETH :
     WHEREAS, effective as of February 21, 2007, the Company did establish the
Plan to enable the Company to attract, retain, reward and motivate Eligible
Individuals by providing them with an opportunity to acquire or increase a
proprietary interest in Republic and to incentivize them to expend maximum
effort for the growth and success of the Company, so as to strengthen the
mutuality of the interests between the Eligible Individuals and the shareholders
of Republic;
     WHEREAS, the board of directors of the Company reserved the right to amend
said Plan;
     NOW, THEREFORE, the Plan shall be amended, effective as of January 1, 2009,
as follows:
     1. The definition of “Award” under Section 3(a) of the Plan is hereby
amended to read as follows:
     (a) “Award” means any Common Stock, Option, Performance Share, Performance
Unit, Restricted Stock, Restricted Stock Unit, Stock Appreciation Right or any
other award granted pursuant to the Plan.
     2. The definition of “Dividend Equivalent” under Section 3(p) of the Plan
is hereby amended to read as follows:

1



--------------------------------------------------------------------------------



 



     (p) “Dividend Equivalent” means a right to receive cash, shares of Common
Stock, or other property equal in value to dividends paid with respect to one
share of Common Stock subject to an Award granted to a Participant under the
Plan.
     3. The definition of “Restricted Stock Unit” under Section 3(kk) of the
Plan is hereby amended to read as follows:
     (kk) “Restricted Stock Unit” means the right to receive a fixed number of
shares of Common Stock, or the cash equivalent, granted pursuant to Section 9
hereunder.
     4. Section 6(a)(iii) of the Plan is hereby amended to read as follows:
     (iii) With respect to the shares of Common Stock reserved pursuant to this
Section, a maximum of One Million Two Hundred Fifty Thousand (1,250,000) of such
shares may be subject to grants of Performance Shares, Restricted Stock,
Restricted Stock Units, and Awards of Common Stock to any one Eligible
Individual during any one fiscal year.
     5. Section 6(d)(vi) of the Plan is hereby amended to read as follows:
     (vi) the Exercise Price of outstanding Options or Stock Appreciation Rights
granted under the Plan and/or
     6. The third sentence of Section 7(i) is hereby amended to read as follows:
Said notice must be delivered to Republic at its principal office and addressed
to the attention of Stock Option Administrator, Republic Services, Inc., 18500
N. Allied Way, Phoenix, AZ 85054.
     7. The heading to Section 9 of the Plan is hereby amended to read as
follows:
     RESTRICTED STOCK AND RESTRICTED STOCK UNITS
     8. Section 9(a) of the Plan is hereby amended to read as follows:
     (a) Grant of Restricted Stock and Restricted Stock Units. Subject to the
terms and conditions of the Plan, the Committee may grant to such Eligible
Individuals as the Committee may determine, Restricted Stock and/or Restricted
Stock Units, in such amounts and on such terms and conditions as the Committee
shall determine in its sole and absolute discretion. Each grant of Restricted
Stock or Restricted Stock Units shall satisfy the requirements as set forth in
this Section.
     9. Section 9(b) of the Plan is hereby amended to read as follows:

2



--------------------------------------------------------------------------------



 



     (b) Restrictions. The Committee shall impose such restrictions on any
Restricted Stock and/or Restricted Stock Units granted pursuant to the Plan as
it may deem advisable including, without limitation, time based vesting
restrictions, or the attainment of Performance Goals. Except as otherwise
provided by the Committee in an Award Agreement in its sole and absolute
discretion, subject to Sections 11, 12 and 13 of the Plan, Restricted Stock and
Restricted Stock Units covered by any Award under this Plan that are subject
solely to a future service requirement shall not vest prior to the first (1st)
anniversary of the Grant Date. Shares of Restricted Stock and Restricted Stock
Units subject to the attainment of Performance Goals will be released from
restrictions only after the attainment of such Performance Goals has been
certified by the Committee in accordance with Section 10(d).
     10. Section 9(e) of the Plan is hereby amended to read as follows:
     (e) Shareholder Rights. Unless otherwise provided in an Award Agreement and
until the expiration of all restrictions applicable to the Award, the following
provisions shall apply with respect to the Restricted Stock and Restricted Stock
Units granted pursuant to the Plan.
     (i) Restricted Stock. With respect to Restricted Stock, the following
provisions apply:
     (1) the Restricted Stock shall be treated as outstanding,
     (2) the Participant holding shares of Restricted Stock may exercise full
voting rights with respect to such shares, and
     (3) the Participant holding shares of Restricted Stock shall be entitled to
receive all dividends and other distributions paid with respect to such shares
while they are so held. Notwithstanding anything to the contrary, if and to the
extent so provided in the Award Agreement, all such dividends and distributions
shall be held in escrow by the Company (subject to the same restrictions on
forfeitability) until all restrictions on the respective Restricted Stock have
lapsed. If any such dividends or distributions are paid in shares of Common
Stock, such shares shall be subject to the same restrictions on transferability
and forfeitability as the shares of Restricted Stock with respect to which they
were paid.
     (ii) Restricted Stock Units. With respect to Restricted Stock Units, the
following provisions apply:
     (1) prior to settlement of the Restricted Stock Unit with shares of Common
Stock, the Restricted Stock Unit carries no voting or dividend or other rights
associated with the ownership of Common Stock and the shares of Common Stock to
which the

3



--------------------------------------------------------------------------------



 



Restricted Stock Units relate shall not be treated as outstanding, and
     (2) Unless otherwise provided in the Award Agreement, any Dividend
Equivalents that are granted with respect to any Restricted Stock Unit Award
shall be either (A) paid with respect to such Restricted Stock Unit Award at the
dividend payment date in cash or in shares of Common Stock having a fair market
value equal to the amount of such dividends, or (B) deferred with respect to
such Restricted Stock Unit Award and the amount or value thereof automatically
deemed reinvested in additional Restricted Stock Units, other Awards or other
investment vehicles, as the Committee shall provide in the Award Agreement.
     11. Section 9(f) of the Plan is hereby amended to read as follows:
     (f) Termination of Service. Unless otherwise provided in a Award Agreement,
if a Participant’s employment or other service with the Company terminates for
any reason, all unvested shares of Restricted Stock and unvested Restricted
Stock Units held by the Participant and any dividends, distributions or Dividend
Equivalents, held in escrow by Republic with respect to such Restricted Stock or
Restricted Stock Units shall be forfeited immediately and returned to the
Company. Notwithstanding this paragraph, all grants of Restricted Stock or
Restricted Stock Units that vest solely upon the attainment of Performance Goals
shall be treated pursuant to the terms and conditions that would have been
applicable under Section 9(c) as if such grants of Restricted Stock or
Restricted Stock Units were Awards of Performance Shares. Notwithstanding
anything in this Plan to the contrary, the Committee may provide, in its sole
and absolute discretion, that following the termination of employment or other
service of a Participant with the Company for any reason, any unvested shares of
Restricted Stock or Restricted Stock Units held by the Participant that vest
solely upon a future service requirement shall vest in whole or in part, at any
time subsequent to such termination of employment or other service.
     12. The first sentence of Section 12 of the Plan is hereby amended to read
as follows:
     Unless otherwise provided in an Award Agreement, upon the occurrence of a
Change in Control of Republic, all Awards shall immediately become exercisable
or vested, without regard to any limitation imposed pursuant to this Plan.
     13. Section 15(c) of the Plan is hereby amended to read as follows:
     (c) Dividends and Dividend Equivalents. Except as provided in any Award
Agreement or as otherwise provided in Sections 6(d), 9(e) and 10 of the Plan, a

4



--------------------------------------------------------------------------------



 



Participant shall not be entitled to receive, currently or on a deferred basis,
cash or stock dividends, or Dividend Equivalents, on shares of Common Stock
covered by an Award which has not vested or an Option. The Committee in its
absolute and sole discretion may credit a Participant’s Award with Dividend
Equivalents with respect to any Awards. To the extent that dividends and
distributions relating to an Award are held in escrow by the Company, or
Dividend Equivalents are credited to an Award, a Participant shall not be
entitled to any interest on any such amounts. The Committee may not grant
Dividend Equivalents to an Award subject to performance-based vesting to the
extent that the grant of such Dividend Equivalents would limit the Company’s
deduction of the compensation payable under such Award for federal tax purposes
pursuant to Code Section 162(m).
     14. Section 15(k) of the Plan is hereby amended to read as follows:
     (k) Amendment and Termination of Plan. The Board may, at any time and from
time to time, amend, suspend or terminate the Plan as to any shares of Common
Stock as to which Awards have not been granted; provided, however, that the
approval of the shareholders of Republic in accordance with applicable law and
the Articles of Incorporation and Bylaws of Republic shall be required for any
amendment: (i) that changes the class of individuals eligible to receive Awards
under the Plan; (ii) that increases the maximum number of shares of Common Stock
in the aggregate that may be subject to Awards that are granted under the Plan
(except as permitted under Section 6 or Section 12 hereof); (iii) the approval
of which is necessary to comply with federal or state law (including without
limitation Section 162(m) of the Code and Rule 16b-3 under the Exchange Act) or
with the rules of any stock exchange or automated quotation system on which the
Common Stock may be listed or traded; or (iv) that proposed to eliminate a
requirement provided herein that the shareholders of Republic must approve an
action to be undertaken under the Plan. Except as permitted under Section 6 or
Section 12 hereof, no amendment, suspension or termination of the Plan shall,
without the consent of the holder of an Award, alter or impair rights or
obligations under any Award theretofore granted under the Plan. Awards granted
prior to the termination of the Plan may extend beyond the date the Plan is
terminated and shall continue subject to the terms of the Plan as in effect on
the date the Plan is terminated.
     15. In all other respects, the Plan shall remain unchanged by this
Amendment.

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Amendment to be signed by a
duly authorized officer.

            REPUBLIC SERVICES, INC.
      By:                        

6